DETAILED ACTION
Applicant's amendments and remarks, filed 3/11/21, are fully acknowledged by the Examiner. Currently, claims 1-19 are pending with claims 14-19 added, and claims 1, 3, 4, 7, 9, 10, 13 amended.  The following is a complete response to the 3/11/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Newly submitted claims 14-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 14 is a method of operation of a device with refrigerant and simultaneous axial and rotary motions of the delivery tube and the diffuser relative to the first connector and the balloon interior. Claim 16 is a non-transitory computer readable recording medium for an ablation assembly with simultaneous axial and rotary motions of the delivery tube and the diffuser relative to the first connector and the balloon interior, and use with a refrigerant. Neither of these limitations of claims 14 or 16 are found in the other pending independent claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell (US 2015/0126985) in view of Joye (US 2005/0209587).
Regarding claim 1, Newell teaches a catheter assembly, comprising:
a catheter shaft having proximal and distal ends (16 with proximal and distal ends between the handle and balloon) and a catheter shaft lumen extending between the proximal and distal ends (16 has a shaft lumen within housing at least 34 between the proximal and distal end);
a first connector secured to the proximal end of the catheter shaft (39 secured to catheter 16 at a proximal end); an expandable and collapsible balloon at the distal end of the catheter shaft (balloon 24 mounted to distal end of catheter shaft as in fig. 2), the balloon having an inner surface defining a balloon interior (inner surface defining a volume of the balloon);
a delivery tube, extending into the balloon interior through, and movable within, the first connector and the catheter shaft lumen (34 rotates relative to 16 and is within the lumen of 16), the delivery tube having a proximal end and a distal end disposed in the balloon interior (34 with a proximal end connecting to the housing as in Fig. 7);
a diffuser, in the balloon interior, secured to and fluidly coupled with the distal end of the delivery tube (40 with outlets 4); and
a second connector secured to the proximal end of the delivery tube (34 with a proximal end connecting to housing with second connector element 60), the second connector movable for rotary motion of the 
Newell is silent regarding axial motion of the second connector, delivery tube and diffuser relative to the first connector, catheter shaft lumen, and the balloon interior.
However, Joye teaches a diffuser (82) capable of moving in an axial direction (as in par. [0052] with 82 moving from 95 to 96), a traveler (88) movably mounted to the handle assembly body for movement along an axis towards and away from the controller connector (88 moves toward and away from handle with 94), the second connector element securable to the traveler for axial movement therewith (88 connects to a proximal end of 22);
and a linear driver (92) coupled to a traveler (92 coupled to 88 to move the traveler along the axis).
It would have been obvious to one of ordinary skill in the art to modify Newell such that the diffuser is capable of moving axially, and a traveler mounted to the handle assembly for movement along an axis toward and away from a controller connector, and the second connected element securable to the traveler for axial movement, as taught by Joye. The diffuser moving axially allows a relatively small fluid flow to cool an elongate central region (par. [0052] of Joye). A traveler connected to the handle assembly would allow for control of the diffuser to move axially.
Regarding claim 2, Newell teaches wherein the second connector includes a slot circumscribing the second connector (64 circumscribes 60), adapted to receive a spring coupler to secure the second connector to a linear driver (64 receives spring connector 122 to secure 64).
Newell is silent regarding a linear driver.
However, Joye teaches a linear driver (92) as in claim 1, which would be connected to the second connected by the coupler.
Regarding claim 3, Newell teaches wherein the second connector includes gear teeth circumscribing the second connector (space between slots 64 act as gear teeth), adapted to receive and be rotatably coupled with gear teeth of a complementary gear of a rotary motion driver (receive a complementary gear of 122 to rotate as in par. [0033]), to provide the rotary motion of the second connector (32 rotates the shaft 16 with the second connector element with 60, 34 and 40 via the slots with 64).
Regarding claim 4, Newell teaches wherein the second connector includes a slot circumscribing the second connector (64 circumscribes 60), adapted to receive a spring coupler to secure the second connector (64 receives spring connector 122 to secure 64), and gear teeth arranged around a longitudinal axis of the second connector (space between slots 64 act as gear teeth), adapted to receive and be rotatably coupled with gear teeth of a complementary gear of a rotary motion driver (receive a complementary gear of 122 to rotate as in par. [0033]) to provide rotary motion of the second connector (32 rotates the shaft 16 with the second connector element with 60, 34 and 40 via the slots with 64).
Newell is silent regarding a linear driver.
However, Joye teaches a linear driver (92) as in claim 1, which would be connected to the second connecter by the coupler.One of ordinary skill in the art would appreciate that a traveler connected to the handle assembly would allow for control of the diffuser to move axially.
Regarding claim 5, Newell teaches wherein the first connector includes a slot circumscribing the first connector (par. [0036] 39 includes locking feature 66 as a circumscribing slot as in Fig. 6), adapted to receive a spring coupler to secure the first connector to a handle (120 to engage/disengage with 66, connecting the first connector with 14).
Regarding claim 6, Newell teaches including a handle (14) including a receptacle adapted to secure the first connector to the handle and to couple the second connector to a linear driver and a rotary motion driver (opening 118 receives connector 30).
Regarding claim 7, Newell teaches the device including a handle (14);
a rotary motion driver mounted on the handle (motor 104 to rotate as in par. [0033]); a receptacle adapted to secure the first connector to the handle (first connector 39 with a locking feature 66 to secure 39 to the handle).
Newell is silent regarding a linear driver, a traveler coupled to the linear driver and to the rotary motion driver, the traveler being movable in an axial direction by the linear driver and including a drive gear rotatable by the rotary driver while the traveler is moved axially; and
a spring coupler connected to the traveler to secure the second connector to the traveler and to the drive gear on the traveler.
However, Joye teaches a traveler (88) movably mounted to the handle assembly body for movement along an axis towards and away from the controller connector (88 moves toward and away from handle with 94), the second connector element securable to the traveler for axial movement therewith (88 connects to a proximal end of 22);
and a linear driver (92) coupled to a traveler via gears (92 coupled to 88 to move the traveler along the axis via gears as in Fig. 7).
It would have been obvious to one of ordinary skill in the art to modify Newell such that the diffuser is capable of moving axially, and a traveler mounted to the handle assembly for movement along an axis toward and away from a controller connector, and the second connected element securable to the traveler for axial movement, as taught by Joye. A traveler counted to the handle assembly would allow for control of the diffuser to move axially.
Regarding claim 8, Newell teaches wherein the second connector includes gear teeth complementary to the drive gear (space between slots 64 act as teeth to receive a complementary gear of 122 to rotate as in par. [0033]), but not on the traveler.
However, Joye teaches the traveler as above.
Regarding claim 9, Newell teaches including a pressure delivery lumen extending along the catheter shaft fluidly coupling the balloon interior (par. [0030], pressure monitoring lumen 56); and
a pressure transducer (124) operably coupled to the pressure delivery lumen to detect a pressure in the balloon interior (par. [0030]).
Regarding claim 10, Newell teaches an ablation assembly comprising:
a catheter shaft having proximal and distal ends (16 with proximal and distal ends between the handle and balloon) and a catheter shaft lumen extending between the proximal and distal ends (16 has a shaft lumen within housing at least 34 between the proximal and distal end);
a first connector secured to the proximal end of the catheter shaft (39 secured to catheter 16 at a proximal end);
an expandable and collapsible balloon at the distal end of the catheter shaft (balloon 24 mounted to distal end of catheter shaft as in fig. 2), the balloon having an inner surface defining a balloon interior (inner surface of balloon defines volume of balloon);
a delivery tube, extending into the balloon interior through, and movable within, the first connector and the catheter shaft lumen (34 rotates relative to 16 and is within the lumen of 16), the delivery tube having a proximal end and a distal end disposed in the balloon interior (34 with a proximal end connecting to the housing as in Fig. 7);
a diffuser, in the balloon interior, secured to and fluidly coupled with the distal end of the delivery tube (40 with outlets 4);

a handle comprising an open portion for receipt of the second connector and at least a portion of the first connector (14 allows for connection of the connectors); a connector locking assembly comprising:
a first locking slot formed in and circumscribing the first connector (39 with locking slot 66); a second locking slot formed in and circumscribing the second connector (64 circumscribing 60); a first locking element mounted to the handle and positioned to engage the first locking slot in a load state (120 mounted on the handle to engage 66);
a second locking element movable within including a coupler to simultaneously engage the second locking slot in the load state (122 to interface with 64), thereby simultaneously automatically connecting the second connector and the first connector to the handle in a load state prior to use (120 and 122 connect the connectors to the handle before the device is useable);
the first locking element positioned to disengage from the first locking slot when in an eject state (120 may disengage from 64), and the second locking element positioned to disengage from the second locking slot in the eject state (122 may disengage from 66), thereby automatically releasing the catheter shaft and delivery tube from the handle (disengaging the connections between the shaft/tube from the handle).
Newell is silent regarding axial motion of the second connector, delivery tube and diffuser relative to the first connector, catheter shaft lumen, and the balloon interior.
However, Joye teaches a diffuser (82) capable of moving in an axial direction (as in par. [0052] with 82 moving from 95 to 96), a traveler (88) movably mounted to the handle assembly body for movement 
and a linear driver (92) coupled to a traveler (92 coupled to 88 to move the traveler along the axis).
It would have been obvious to one of ordinary skill in the art to modify Newell such that the diffuser is capable of moving axially, and a traveler mounted to the handle assembly for movement along an axis toward and away from a controller connector, and the second connected element securable to the traveler for axial movement, as taught by Joye. The diffuser moving axially allows a relatively small fluid flow to cool an elongate central region (par. [0052] of Joye). A traveler counted to the handle assembly would allow for control of the diffuser to move axially.
Regarding claim 11, Newell teaches wherein the first locking element comprises a first spring and the second locking element comprises a second spring (120 and 122 act as springs to attach and detach to 64 and 66).
Regarding claim 12, Newell teaches wherein:
the first connector comprises a tapered surface engageable by the first spring in the load state (tapered surface proximal to 66); and
the second connector comprises a tapered surface engageable by the second spring in the load state (second connector has a tapered surface as in Fig. 6 near the slots 64).
Regarding claim 13, Newell teaches the device including means for simultaneously automatically connecting the first and second connectors to the handle to place the connector in a load state prior to use (first and second connectors connected to handle via the slots and locking elements and par. [0035]); and
.
Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive. Applicant argues to claim 1 that one of ordinary skill in the art would not modify Newell with Joye, and that one would simply alter the catheter shaft so that the axial length can be increased or decreased. However, Newell suggests this as only one way to accomplish this axial motion, and further does not provide detail on how to accomplish this. Joye teaches a mechanism that allows for the axial motion to allow for a relatively small fluid flow to cool an elongate central region (par. [0052] of Joye), as a way to accomplish this contemplated motion of Newell.
Applicant further argues that the axial movement mechanism of Joye is not compatible with Newell, as there would be no space in the device of Newell. However, one of ordinary skill in the art would appreciate that to allow for the axial movement contemplated by Newell, an axial movement mechanism would need to be implemented, which would require space to implement. One of ordinary skill in the art would consider many ways to implement the mechanism of Joye in the device of Newell, such as elongating 14 to fit the axial movement mechanism.
Applicant argues to claims 3-4 that the gear teeth of Newell do not work as how gear teeth of two complementary components work. However, as the teeth of Newell of 64 and 122 correspond to turn together, one of ordinary skill in the art would consider this a gear and complementary gear.
Applicant argues to claim 6 that Newell does not teach the handle including a receptacle to couple the second connector to a linear driver and rotary motion driver, and at best teaches a connector to a rotary motion driver. However, in the combination, one of ordinary skill in the art would appreciate that the receptacle would couple both the rotary motion driver of Newell and the linear driver of Joye.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/BO OUYANG/Examiner, Art Unit 3794